Citation Nr: 1434978	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for recurrent major depressive disorder with psychotic features; anxiety, not otherwise specified (NOS); obsessive compulsive disorder; and posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 2005 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Waco, Texas.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge; as discussed below, he is withdrawing his appeal.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for ratings in excess of 70 percent for recurrent major depressive disorder with psychotic features; anxiety, NOS; obsessive compulsive disorder; and PTSD; and in excess of 10 percent for irritable bowel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a rating in excess of 70 percent for recurrent major depressive disorder with psychotic features; anxiety, NOS; obsessive compulsive disorder; and PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a rating in excess of 10 percent for irritable bowel syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal.  See March 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to rating in excess of 70 percent for recurrent major depressive disorder with psychotic features; anxiety, NOS; obsessive compulsive disorder; and PTSD is dismissed.

The appeal of entitlement to rating in excess of 10 percent for irritable bowel syndrome is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


